05/05/2021


Anthony Weimer                                                                   Case Number: DA 21-0075
P.O. Box 10801
Kalispell, MT59904
(406)309-0321
unitedstatescode@gmail.com


           IN THE SUPREME COURT OF THE STATE OF MONTANA



STATE OF MONTANA                                        No. DA 21-0075
        PLAINTIFF-APPELLEE,

vs.
                                              ORDER               FILED
ANTHONY WEIMER
                                                                 MAY 0 5 2021
    DEFENDANT-APPELLANT.
                                                               Bowen Greenwoo0
                                                            Cleric of Supreme Court
                                                                State ot tiAtIntana




        Having considered the Appellants Motion for extension of time to file an

opening brief and any Response and Reply filed, and good cause being found. the

Court HEREBY ORDERS: The motion granted and the time for appellant to file

an open brief be extended thirty (30)days from May 13th, 2021 until June 126,

2021.



        Dated this        day of                        , 20 II-( .



                                   Clerk of the Montana Supreme Court

                                          1